DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 12 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches a flash memory, comprising: a substrate including a memory cell region; a memory transistor array including a plurality of memory transistors, and a plurality of selecting transistors in the memory cell region, wherein each selecting transistor is used for selecting one column of memory transistors in the memory transistor array; a buffer oxide layer formed on a portion of a surface of the substrate exposed by the memory transistor array; a functional layer conformally formed on and completely covering outer surfaces of the plurality of memory transistors and selecting transistors, as well as a top surface of the buffer oxide layer between adjacent memory transistors and selecting transistors, wherein the functional layer has a roughened surface capable of absorbing water; a dielectric layer covering top surfaces of the plurality of memory transistors and selecting transistors and fills gaps between each selecting transistor and a corresponding adjacent memory transistor; and air gaps formed between adjacent memory transistors, wherein the dielectric layer is formed by using a chemical vapor deposition process, and the air gaps are formed by evaporating absorbed water from the roughened surface of the functional layer during the chemical vapor deposition process to form an upward air flow that resists the deposition of the dielectric layer, and the dielectric layer is conformally formed on the functional layer between adjacent selecting transistors (see previous office actions). 
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally where the dielectric layer is conformally formed on the functional layers between the adjacent selecting transistors such that no air gaps exist between the adjacent selecting transistors surrounded by the functional layer and capped by the dielectric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812